 



Exhibit 10.39

FILED
SUPERIOR COURT OF CALIFORNIA
COUNTRY OF ORANGE
CENTRAL JUSTICE CENTER

NOV 01 2004

ALAN SLATER, Clerk of the Court
/s/ J. Frausto
BY J. FRAUSTO



 

1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 
 
 

 
IRELL & MANELLA LLP
David Siegel (Bar No. 101355)
Daniel P. Lefler (Bar No. 151253)
Harry A. Mittleman (Bar No. 172343)
Stephen Hasegawa (Bar No. 198472)
1800 Avenue of the Stars, Suite 900
Los Angeles, California 90067-4276
Telephone: (310) 277-1010
Facsimile: (310) 203-7199
 
IRELL & MANELLA LLP
Layn R. Phillips (103854)
840 Newport Center Drive, Suite 500
Newport Beach, California 92660-6324
Telephone: (949) 760-0991
Facsimile: (949) 760-5200
 
Attorneys for Defendants HENRY T. NICHOLAS,
III, HENRY SAMUELI, WILLIAM J. RUEHLE,
AURELIO E. FERNANDEZ, DAVID A. DULL,
TIMOTHY LINDENFELSER, MARTIN J.
COLOMBATTO, and VAHID MANIAN, and
Nominal Defendant BROADCOM
CORPORATION

 
SUPERIOR COURT OF THE STATE OF CALIFORNIA
 
FOR THE COUNTY OF ORANGE
  
 

       
KIM DAVID, et al.,
    Case No. 01-CC-03930
 
     
          Plaintiffs,
    Assigned To: Judge Ronald L. Bauer
 
     
     v.
    STIPULATION OF SETTLEMENT
 
     
WERNER F. WOLFEN, et al.,
     
 
     
          Defendants,
     
 
     
     – and –
     
 
     
BROADCOM CORPORATION, a California
corporation,
     
 
     
          Nominal Defendant.
 
     
 
     
This Document Relates To:
     
 
     
     ALL ACTIONS.
 
     
 
     

 

 



--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 


     This Stipulation of Settlement (the “Stipulation”), dated as of October 25,
2004, is made

and entered into by and among the following Settling Derivative Parties (as
defined further in

Section III hereof): (i) William Aiken, Kim David, Susan Bollinger, William
Lester and Margaret

Schumann, derivatively on behalf of Broadcom Corporation and its subsidiaries
(“Broadcom”),

and (ii) Werner F. Wolfen, Henry T. Nicholas, III, Henry Samueli, Alan E. Ross,
William J.

Ruehle, Aurelio E. Fernandez, David A. Dull, Timothy Lindenfelser, Martin J.
Colombatto,

Vahid Manian and Myron Eichen, Deceased (the “Settling Derivative Defendants”)
and Nominal

Defendant Broadcom. The Stipulation is intended by the Settling Derivative
Parties to fully,

finally and forever release, discharge and settle the Released Claims (as
defined in ¶ 1.6),

upon and subject to the terms and conditions hereof.

I.   SETTLING DERIVATIVE PLAINTIFFS’ CLAIMS IN THE DERIVATIVE

     ACTIONS AND THE SETTLING DERIVATIVE DEFENDANTS’ DENIALS OF

     WRONGDOING AND LIABILITY

     On or after March 22, 2001, Kim David, Kevin Carroll, Susan Bollinger,
William Lester

and Margaret Schumann filed derivative actions in the Superior Court of the
State of California,

County of Orange (the “State Court”), entitled Kim David, et al., On Behalf of
Broadcom

Corporation v. Werner F. Wolfen, et al., and Broadcom Corporation, a California
Corporation,

Case No. 01-CC-03930; Bollinger v. Nicholas,  et al., Case No. 01-CC-4065;

Lester v. Nicholas, et al., Case No. 01-CC-6029; and Schumann v. Nicholas, et
al., Case No. 01-CC-7282

(the “State Court Derivative Actions”). On June 21, 2001, the State Court
Derivative Actions were

consolidated by the State Court as David v. Wolfen, et al., Lead Case No.
01-CC-03930 (the

“David Action”). On March 8, 2002, Kim David, Kevin Carroll, Susan Bollinger,
William Lester

and Margaret Schumann filed a Consolidated Amended Shareholder Derivative
Complaint (the

“David Complaint”) in the David Action.

     On April 11, 2001, William Aiken filed a Verified Shareholder Derivative
Complaint (the

“Aiken Complaint”) in the United States District Court for the Central District
of California (the

“Federal Court”) on behalf of Broadcom, entitled Aiken v. Nicholas, et al., Case
No. SACV 01-

407 GLT (the “Aiken Action”).

-2-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 


     The Aiken Complaint and the David Complaint are referred to together herein
as the

“Complaints.” The Aiken Action and the David Action are referred to together
herein as the

“Derivative Actions.”


     The Complaints allege causes of action against the Settling Derivative
Defendants for

breach of fiduciary duty, abuse of control, waste of corporate assets, gross
mismanagement, unjust

enrichment, and violations of California Corporations Code §§ 25402 and 25502.5.
The

Complaints also allege causes of action against Ernst & Young LLP (“E&Y”) for
aiding and

abetting breaches of fiduciary duty, breach of contract and professional
negligence. This

Stipulation does not settle, resolve, release or otherwise impact the claims
asserted against E&Y or

its partners and employees.

     The Settling Derivative Defendants have denied and continue to deny each
and all of the

claims and contentions alleged against them by the Settling Derivative
Plaintiffs in the Derivative

Actions. The Settling Derivative Defendants expressly have denied and continue
to deny all

charges of wrongdoing or liability against them arising out of any of the
conduct, statements, acts

or omissions alleged, or that could have been alleged, in the Derivative
Actions. The Settling

Derivative Defendants also have denied and continue to deny, inter alia, the
allegations that the

Settling Derivative Plaintiffs or Broadcom or Broadcom shareholders have
suffered damage, that

the price of Broadcom securities was artificially inflated by reason of alleged
misrepresentations,

non-disclosures or otherwise, or that the Settling Derivative Plaintiffs or
Broadcom or Broadcom

shareholders were harmed by the conduct alleged in the Derivative Actions. The
Settling

Derivative Defendants have further asserted that, at all relevant times, they
acted in good faith and

in a manner they reasonably believed to be in the best interests of Broadcom and
Broadcom

shareholders.

II. BENEFITS OF SETTLEMENT

     The Settling Derivative Plaintiffs believe that the claims asserted in the
Derivative Actions

have merit. However, Settling Derivative Plaintiffs recognize and acknowledge
the expense and

length of continued proceedings necessary to prosecute the Derivative Actions
against the Settling

Derivative Defendants through trial and through appeals. Settling Derivative
Plaintiffs have taken

-3-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 
 


into account the uncertain outcome and the risk of any litigation, especially in
complex actions

such as the Derivative Actions, as well as the difficulties and delays inherent
in such litigation.

Settling Derivative Plaintiffs also are mindful of the inherent problems of
proof under and possible

defenses to the causes of action asserted against the Settling Derivative
Defendants in the

Derivative Actions.


     The Settling Derivative Defendants and Broadcom have also concluded that
further

conduct of the claims against the Settling Derivative Defendants would be
protracted and

expensive, and that it is desirable that those claims be fully and finally
settled in the manner and

upon the terms and conditions set forth in this Stipulation. The Settling
Derivative Defendants

and Broadcom also have taken into account the uncertainty and risks inherent in
any litigation,

especially in complex cases like the Derivative Actions. The Settling Derivative
Defendants have,

therefore, determined that it is desirable and beneficial to them that the
claims asserted against

them in the Derivative Actions be settled in the manner and upon the terms and
conditions set

forth in this Stipulation.

     Settling Derivative Plaintiffs, the Settling Derivative Defendants, and
their counsel believe

that the settlement set forth in this Stipulation confers substantial benefits
upon Broadcom.

Settling Derivative Plaintiffs, the Settling Derivative Defendants, and their
counsel have

determined that the settlement set forth in the Stipulation is in the best
interests of Broadcom.

II. TERMS OF STIPULATION AND AGREEMENT OF SETTLEMENT

     NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and among

Settling Derivative Plaintiffs (derivatively on behalf of Broadcom), Broadcom
and the Settling

Derivative Defendants, that, subject to the approval of the State Court, the
Released Claims shall

be finally and fully compromised, settled and released, and the Derivative
Actions shall be

dismissed with prejudice as to all Settling Derivative Parties, upon and subject
to the terms and

conditions of the Stipulation, as follows:

     1. Definitions


     As used in the Stipulation, the following terms have the meanings specified
below:

-4-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 
 


          1.1 “Settling Derivative Defendants” means Werner F. Wolfen, Henry T.

Nicholas, III, Henry Samueli, Alan E. Ross, William J. Ruehle, Aurelio E.
Fernandez, David A.

Dull, Timothy Lindenfelser, Martin J. Colombatto, Vahid Manian and Myron Eichen,
deceased,

whether through his personal representative, executor, administrator, trustee,
or otherwise

(collectively, “Myron Eichen, Deceased”), or any of them.


          1.2 “Settling Derivative Plaintiffs” means William Aiken, Kim David,
Susan

Bollinger, William Lester and Margaret Schumann, or any of them.

          1.3 “Settling Derivative Parties” means, collectively, each of the
Settling

Derivative Defendants, the Settling Derivative Plaintiffs and Broadcom.

          1.4 “Settling Derivative Plaintiffs’ Counsel” means Lerach Coughlin
Stoia

Geller Rudman & Robbins LLP, and Schiffrin & Barroway, LLP.

          1.5 “Effective Date” means the first date by which all of the events
and

conditions specified in ¶ 6.1 of the Stipulation have been met and have
occurred.

          1.6 “Released Claims” shall collectively mean all claims (including
“Unknown

Claims” as defined herein), demands, rights, liabilities, obligations, promises,
acts, agreements,

damages, actions and causes of action of every nature and description
whatsoever, known or

unknown, suspected or unsuspected, fixed or contingent, whether or not concealed
or hidden,

asserted or that might have been asserted by Settling Derivative Plaintiffs on
behalf of

Broadcom, or by Broadcom, against the Settling Derivative Defendants, based upon
the facts,

transactions, events, occurrences, acts, disclosures, statements, omissions or
failures to act which

were or could have been alleged in the Derivative Actions. However, “Released
Claims” shall

not include (a) any right by Broadcom to recover amounts advanced on behalf of
any Settling

Derivative Defendant if it is determined in accordance with California law that
the Settling

Derivative Defendant was not legally entitled to advancement or indemnification;
or (b) any

claims or rights, including rights of indemnification or advancement, of any
Settling Derivative

Defendant against Broadcom under California law, Broadcom’s Articles of
Incorporation or

Bylaws, or any agreement between Broadcom and such Settling Derivative
Defendant.

-5-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 
 


          1.7 “Unknown Claims” means any Released Claims which any Settling

Derivative Party does not know or suspect to exist in his, her or its favor at
the time of the release

of the other Settling Derivative Parties which, if known by him, her or it,
might have affected his,

her or its settlement with the release of the other Settling Derivative Parties,
or might have

affected his, her or its decision not to object to this settlement. With respect
to any and all

Released Claims, the Settling Derivative Parties stipulate and agree that, upon
the Effective Date,

the Settling Derivative Parties waive the provisions, rights and benefits of
California Civil Code

§ 1542, which provides:


      A general release does not extend to claims which the creditor does not
know or
      suspect to exist in his favor at the time of executing the release, which
if known
      by him must have materially affected his settlement with the debtor.

The Settling Derivative Parties waive any and all provisions, rights and
benefits conferred by any

law of any state or territory of the United States, or principle of common law,
which is similar,

comparable or equivalent to Civil Code § 1542. Each of the Settling Derivative
Parties may

hereafter discover facts in addition to or different from those which he, she or
it now knows or

believes to be true with respect to the subject matter of the Released Claims,
but each shall be

deemed to have fully, finally, and forever settled and released any and all
Released Claims, known

or unknown, suspected or unsuspected, contingent or non-contingent, whether or
not concealed or

hidden, which now exist, or heretofore have existed upon any theory of law or
equity now existing

or coming into existence in the future, including, but not limited to, conduct
which is negligent,

intentional, with or without malice, or a breach of any duty, law or rule,
without regard to the

subsequent discovery or existence of such different or additional facts. The
Settling Derivative

Parties acknowledge that the foregoing waiver was separately bargained for and a
key element of

the settlement of which this release is a part.

     2. Settlement Of The Derivative Actions


          2.1 The Derivative Actions are hereby settled by, between, and among
the

Settling Derivative Parties, on the following terms.

          2.2 Broadcom has adopted or will adopt the corporate governance and

accounting control measures as set forth in Exhibit A hereto, by amendment to
Broadcom’s

-6-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 
 


bylaws or other means as appropriate, in response to the derivative claims
prosecuted and raised

in the Derivative Actions, to reduce the probability that any improprieties of
the type alleged in

the Complaints will occur.

          2.3 Broadcom shall pay to Settling Derivative Plaintiffs’ Counsel fees
and

expenses in the amount of $5.3 million as compensation for professional services
rendered by

Settling Derivative Plaintiffs’ Counsel in the prosecution of the Derivative
Actions, as set forth in

Section 5 below, as said services have conferred substantial benefits on
Broadcom.

          2.4 Broadcom and its Board of Directors warrant that they are
satisfied that the

foregoing constitutes reasonably equivalent value for the release of the
Released Claims and is a

fair, reasonable and adequate resolution of the Released Claims on Broadcom’s
behalf and is in

the best interests of Broadcom and Broadcom shareholders.

     3. Dismissals

          3.1 Promptly after execution of this Stipulation, but in no event
later than five

(5) days after this Stipulation is signed (unless such time is extended by the
written agreement of

Settling Derivative Plaintiffs’ Counsel and counsel for the Settling Derivative
Defendants),

Settling Derivative Plaintiffs’ Counsel shall submit this Stipulation to the
State Court and request

that the State Court hold a hearing and grant final approval of this Stipulation
and the settlement

contained herein, and dismiss the David Action with prejudice as against the
Settling Derivative

Defendants, substantially in the form attached hereto as Exhibit B (the “Final
State Approval

Order”). The Settling Derivative Parties shall jointly move that the State Court
enter the Final

State Approval Order. Upon receiving a copy of the Final State Approval Order
executed and

filed by the State Court, Settling Derivative Plaintiffs’ Counsel shall
immediately file a notice of

entry of the Final State Approval Order, and serve all counsel of record in the
Derivative Actions.

          3.2 Promptly upon entry of the Final State Approval Order, Plaintiffs’
Counsel

in the Aiken Action and Settling Derivative Defendants’ Counsel shall jointly
submit to the

Federal Court a Motion for Dismissal pursuant to FRCP 23.1 and 41(a) to obtain
an Order

dismissing the Aiken Action, substantially in the form attached hereto as
Exhibit C (the “Federal

Dismissal Order”). Upon receiving a copy of the Federal Dismissal Order executed
and filed by

-7-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT





--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 


the Federal Court, Plaintiffs’ Counsel in the Aiken Action shall immediately
file a notice of entry

of the Federal Dismissal Order, and serve all counsel of record in the
Derivative Actions.


     4. Releases

          4.1 Upon the Effective Date, as defined in ¶ 1.5 and ¶ 6.1, Settling
Derivative

Plaintiffs, individually and derivatively on behalf of Broadcom, and Broadcom,
shall be deemed

to have fully, finally, and forever released, relinquished and discharged all
Released Claims and

any and all claims arising out of, relating to, or in connection with the
settlement or resolution of

the Litigation of the Released Claims, against each of the Settling Derivative
Defendants and

their respective representatives, executors, attorneys, agents, investigators,
insurers, partners,

successors, assigns, heirs and beneficiaries. For the avoidance of doubt, this
paragraph shall not

operate to release any right by Broadcom to recover amounts advanced on behalf
of any Settling

Derivative Defendant if it is determined in accordance with California law that
the Settling

Derivative Defendant was not legally entitled to advancement or indemnification.

          4.2 Upon the Effective Date, as defined in ¶ 1.5 and ¶ 6.1, each of
the Settling

Derivative Defendants shall be deemed to have fully, finally, and forever
released, relinquished

and discharged all Released Claims and any and all claims arising out of,
relating to, or in

connection with the settlement or resolution of the Litigation of the Released
Claims, against the

Settling Derivative Plaintiffs, individually and derivatively on behalf of
Broadcom, and Settling

Derivative Plaintiffs’ Counsel and their respective representatives, executors,
attorneys, agents,

investigators, insurers, partners, successors, assigns, heirs and beneficiaries.
Notwithstanding

anything to the contrary herein, this paragraph shall not operate to release any
claims or rights,

including rights of indemnification or advancement, of any Settling Derivative
Defendant against

Broadcom under California law, Broadcom’s Articles of Incorporation or Bylaws,
or any

agreement between Broadcom and such Settling Derivative Defendant.

          5. Settling Derivative Plaintiffs’ Counsels’ Attorneys’ Fees And
Reimbursement

              Of Expenses


          5.1 Broadcom agrees that Settling Derivative Plaintiffs’ Counsel shall
be paid

fees and expenses of $5.3 million (the “Derivative Fee and Expense Amount”). The
Derivative

-8-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 


Fee and Expense Amount shall be made payable to the “Lerach Coughlin Stoia
Geller Rudman &

Robbins LLP Trust Account” or a designated interest bearing account, as
compensation for

professional services rendered by Settling Derivative Plaintiffs’ Counsel in the
prosecution of the

Derivative Actions. The Derivative Fee and Expense Amount shall be paid within
ten (10)

business days after entry of the Final State Approval Order and the Federal
Dismissal Order, but

in no event earlier than November 20, 2004. Settling Derivative Plaintiffs’
Counsel shall be

responsible for allocating any compensation amongst any derivative plaintiffs’
counsel of record

in the Derivative Actions for attorneys’ fees and expenses from the Derivative
Fee and Expense

Amount. The allocation of compensation amongst derivative plaintiffs’ counsel is
solely a matter

amongst derivative plaintiffs’ counsel. Broadcom and Settling Derivative
Defendants shall have

no liability or responsibility therefor whatsoever.

          5.2 In the event that the Effective Date does not occur, the approval
of this

Stipulation by the State Court is reversed pursuant to any appeal, or the
Stipulation is canceled or

terminated for any other reason, and in the event that the Derivative Fee and
Expense Amount

has been paid to any extent, then Settling Derivative Plaintiffs’ Counsel shall,
within five (5) days

from receiving notice from the Settling Derivative Defendants’ counsel or from
the State Court,

return to Broadcom or the Settling Derivative Defendants’ counsel the fees,
expenses and costs

previously paid to Settling Derivative Plaintiffs’ Counsel, plus interest on
that amount at the rate

of 4.5% per annum, simple interest. Each of the Settling Derivative Plaintiffs
Counsel, as a

condition for receiving the Derivative Fee and Expense Amount, on behalf of
itself and each

partner, member and/or stockholder of it, agrees that the law firm and its
partners, members

and/or stockholders are subject to the jurisdiction of the State Court for the
purpose of enforcing

this ¶ 5.2 of this Stipulation. Without limitation, each such law firm and its
partners, members

and/or stockholders agrees that the State Court may, upon application of the
Settling Derivative

Defendants, or Settling Derivative Plaintiffs’ Counsel, summarily issue orders,
including but not

limited to, judgments and attachment orders, and may make appropriate findings
of or sanctions

for contempt, against them, or any of them, should such law firm fail timely to
repay fees and

expenses pursuant to this ¶ 5.2 of this Stipulation.

-9-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 


          6.   Conditions Of Settlement, Effect Of Disapproval, Cancellation Or

                Termination


          6.1 The Effective Date of the Stipulation shall be conditioned on the
occurrence

of all of the following events:


               a. Approval of this Stipulation by Broadcom’s Board of Directors,
in

accordance with applicable law;


               b. Payment of the Derivative Fee and Expense Amount, as required
by

¶¶ 5.l and 5.2 above;


               c. Entry by the State Court of the Final State Approval Order,
which

includes dismissal with prejudice by the State Court of the claims asserted
against the Settling

Derivative Defendants in the David Action, in substantially the form attached
hereto as Exhibit B;

and


               d. Entry by the Federal Court of the Federal Dismissal Order,

dismissing the claims asserted against the Settling Derivative Defendants in the
Aiken Action, in

substantially the form attached hereto as Exhibit C.


          6.2 If all of the conditions specified in ¶ 6.1 are not met by
March 1, 2005, then

the Stipulation shall be canceled and terminated subject to ¶ 6.3 unless
Settling Derivative

Plaintiffs’ Counsel and counsel for the Settling Derivative Defendants mutually
agree in writing

to proceed with the Stipulation.


          6.3 In the event that the Stipulation is not approved by the State
Court or the

settlement set forth in the Stipulation is terminated or fails to become
effective in accordance with

its terms, the Settling Derivative Parties shall be restored to their respective
positions as of July

20, 2004. In such event, the terms and provisions of the Stipulation, with the
exception of ¶¶ 1.1-

1.7, 5.2, 6.2-6.3, 7.3-7.13 herein, shall have no further force and effect with
respect to the Settling

Derivative Parties and shall not be used in the Derivative Actions or in any
other proceedings for

any purpose, and any Order entered by the State Court in accordance with the
terms of the

Stipulation shall be treated as vacated, nunc pro tunc.



-10-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 


     7. Miscellaneous Provisions


          7.1 The Settling Derivative Parties: (a) acknowledge that it is their
intent to

consummate this agreement; and (b) agree to cooperate to the extent reasonably
necessary to

effectuate and implement all terms and conditions of the Stipulation and to
exercise their best

efforts to accomplish the foregoing terms and conditions of the Stipulation.


          7.2 The Settling Derivative Parties intend this Stipulation to be a
final and

complete resolution of all disputes between them with respect to the Derivative
Actions. The

Stipulation compromises claims which are contested and shall not be deemed an
admission by

any Settling Derivative Party as to the merits of any claim, allegation or
defense. While retaining

their right to assert or deny that the claims advanced in the Derivative Actions
were meritorious,

the Settling Derivative Parties in any statement made to any media
representative (whether or not

for attribution) will not deny that the Derivative Actions and related responses
and defenses were

filed in good faith and are being settled voluntarily after consultation with
competent legal

counsel. The Final State Approval Order and the Federal Dismissal Order will
each contain a

statement that during the course of the Derivative Actions, the Settling
Derivative Parties and

their respective counsel at all times complied with the requirements of
Sections 128.5 and 128.7

of the California Code of Civil Procedure and Rule 11 of the Federal Rules of
Civil Procedure,

respectively.


          7.3 Neither the Stipulation nor the settlement, nor any act performed
or

document executed pursuant to or in furtherance of the Stipulation or the
settlement: (a) is or

may be deemed to be or may be used as an admission of, or evidence of, the
validity of any

Released Claim, or of any wrongdoing or liability of the Settling Derivative
Defendants; or (b) is

or may be deemed to be or may be used as an admission of, or evidence of, any
fault or omission

of any of the Settling Derivative Defendants in any civil, criminal or
administrative proceeding in

any court, administrative agency or other tribunal. The Settling Derivative
Defendants or

Broadcom may file the Stipulation and/or the Final State Approval Order in any
action that may

be brought against them to support a defense or counterclaim based on principles
of res judicata,



-11-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 


collateral estoppel, release, good faith settlement, judgment bar or reduction
or any other theory

of claim preclusion or issue preclusion or similar defense or counterclaim.


          7.4 All agreements made and orders entered during the course of the
Derivative

Actions relating to the confidentiality of information shall survive this
Stipulation.


          7.5 All of the Exhibits to the Stipulation are material and integral
parts hereof

and are fully incorporated hereby by this reference.


          7.6 The Stipulation may be amended or modified only by a written
instrument

signed by or on behalf of all Settling Derivative Parties or their respective
successors-in-interest.


          7.7 The Stipulation and the Exhibits attached hereto constitute the
entire

agreement between the Settling Derivative Plaintiffs and the Settling Derivative
Defendants, and

no representations, warranties or inducements have been made to any Settling
Derivative Party

concerning the Stipulation or its Exhibits other than the representations,
warranties and covenants

contained and memorialized in such documents. Except as otherwise provided
herein, each

Settling Derivative Party shall bear its own costs.


          7.8 Settling Derivative Plaintiffs’ Counsel is expressly authorized by
the

Settling Derivative Plaintiffs to take all appropriate action required or
permitted to be taken

pursuant to the Stipulation to effectuate its terms and also is expressly
authorized to enter into

any modifications or amendments to the Stipulation on behalf of the Settling
Derivative Plaintiffs

which they deem appropriate.


          7.9 Each counsel or other person executing the Stipulation or any of
its Exhibits

on behalf of any party hereto hereby warrants that such person has the full
authority to do so.


          7.10 The Stipulation may be executed in one or more counterparts. All
executed

counterparts and each of them shall be deemed to be one and the same instrument.
A complete

set of original executed counterparts shall be filed with the State Court.


          7.11 The Stipulation shall be binding upon, and inure to the benefit
of, the

successors and assigns of the parties hereto.


          7.12 The Stipulation and the Exhibits hereto shall be considered to
have been

negotiated, executed and delivered, and to be wholly performed, in the State of
California, and



-12-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 


the rights and obligations of the parties to the Stipulation shall be construed
and enforced in

accordance with, and governed by, the internal substantive laws of the State of
California without

giving effect to that State’s choice of law principles.

          7.13 This Stipulation and the Exhibits hereto are the product of good
faith arm’s-

length negotiations among all of the Settling Derivative Parties, during which
each of the parties

was represented by competent counsel, each of whom have drafted, reviewed or
commented

upon the terms of the Stipulation. Accordingly, the contract rule of strict
interpretation against

the drafter of a document shall not apply to any of the parties to this
Stipulation.

     IT IS SO STIPULATED.




              Dated: 10/25/04   LERACH COUGHLIN STOIA GELLER RUDMAN         &
ROBBINS LLP    
 
           
 
           
 
           

  By:   /s/ Darren J. Robbins    

           

      DARREN J.ROBBINS    

      Counsel for Derivative Plaintiffs    
 
           
 
            Dated: 10-25-04   SOLTAN & ASSOCIATES    
 
           
 
           
 
           

  By:   /s/ Venus Soltan    

           

      VENUS SOLTAN         Counsel for Derivative Plaintiffs    
 
           
 
           
 
            Dated: 10/23/04   MILBERG WEISS BERSHAD & SCHULMAN LLP    
 
           
 
           
 
           

  By:   /s/ Jeff S. Westerman    

           

      JEFF S. WESTERMAN         Counsel for Derivative Plaintiffs    

           

           

           

           

           



-13-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 




1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 


              Dated: 10/21/04   SCHIFFRIN & BARROWAY, LLP    
 
           

  By:   /s/ Robert B. Weiser    

           

      ROBERT B. WEISER         Counsel for Derivative Plaintiffs    
 
           
 
           
 
           
 
            Dated: 10/26/04   IRELL & MANELLA LLP    
 
           

  By:   /s/ David Siegel    

           

      DAVID SIEGEL         Counsel for Defendants         Henry T. Nicholas,
III, Henry         Samueli, William J. Ruehle,         Aurelio E. Fernandez,
David A.         Dull, Timothy Lindenfelser, Martin         J. Colombatto, Vahid
Manian and         Nominal Defendant Broadcom         Corporation              
                                             
 
            Dated: 10/26/04   GRAY CARY WARE & FREIDENRICH LLP    
 
           

  By:   /s/ Shirli Fabbri Weiss    

           

      SHIRLI FABBRI WEISS         Counsel for Defendants         Werner F.
Wolfen, Alan E. Ross and Myron Eichen, Deceased    

















-14-

--------------------------------------------------------------------------------

STIPULATION OF SETTLEMENT



 



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



EXHIBIT A

CORPORATE GOVERNANCE

     Upon final approval of the settlement by the Superior Court (the “Court”),
Broadcom Corporation (“Broadcom” or the “Company”) shall adopt (to the extent
not previously adopted) the Corporate Governance Enhancements described below,
each to remain in effect for at least four years (except as otherwise provided)
from the date the settlement is approved by the Court:

     1.       Shareholder Nominated Director. The Broadcom Board of Directors
shall start the process to identify and designate one new director no later than
120 days after final court approval of the settlement, which director shall be
selected via the process detailed below. Defendants agree not to oppose or
otherwise resist the election of the new director at the next annual meeting of
shareholders following the director’s appointment to the Broadcom Board;
provided, however, that, as set forth in clause (d), below, the Broadcom Board
of Directors may under the circumstances described therein select a substitute
nominee utilizing the procedure described below. In addition, the Board, through
its bylaws or otherwise, shall establish a procedure for shareholders to
nominate the new director as detailed below:

               (a)       Initial Review Process. As soon as reasonably
practicable after court approval of the settlement, the Nominating and Corporate
Governance Committee of Broadcom’s Board of Directors (the “Nominating
Committee”) and a consultant (the “Consultant”) acceptable to plaintiff’s
counsel and Broadcom shall seek to identify potential directors. The Nominating
Committee and the Consultant shall work cooperatively and in good faith to have
Qualifying Shareholders (as defined below) identify potential candidates to
serve on the Board. In undertaking this process, the Nominating Committee (or
its designee) shall, jointly with the Consultant, attempt to contact individuals
or entities which hold more than 1% (but less than 20%) of Broadcom’s common
stock (and which have held a minimum of 1% for at least nine months) (a
“Qualifying Shareholder”) for the purpose of requesting that such shareholder
provide the name or names of potential candidates for Broadcom’s Board of
Directors. A Qualifying Shareholder may also contact the Nominating Committee
directly with the name or names of potential candidates. From the potential
candidates proposed by Qualifying Shareholders, the Nominating Committee (or its
designee) shall consult with the Consultant to jointly prepare a list of
candidates for consideration as potential nominees to the Board. In connection
with such process, the Nominating Committee shall consider each candidate
identified by a Qualifying Shareholder who, upon request, provides the
Nominating Committee (or its designee) with his or her resume, any other
background materials regarding the candidate which the candidate desires to
submit or which may be requested by the Nominating Committee and the written
consent of the individual to serve as a director, if selected. The Nominating
Committee shall conduct an appropriate review of these candidates (including, to
the extent deemed advisable or desirable by the Nominating Committee, background
information and interviews of prospective candidates), which review shall be
substantially similar to the review undertaken by the Nominating Committee
generally for new potential board nominees.

 



--------------------------------------------------------------------------------



 



               (b)      Initial Selection Process. Broadcom’s Nominating
Committee shall review each of the candidates submitted to it as provided in
paragraph (a). The Nominating Committee shall consider the candidates using the
same criteria that it uses to evaluate candidates generally and, in the exercise
of its business judgment, recommend to the full Board a candidate from among
those it has considered. The Broadcom Board of Directors shall retain full
authority, subject to its business judgment and its fiduciary duties, to
designate any new director. If the Nominating Committee or the full Board
rejects all of the proposed candidates, the process described in paragraph
(a) will be repeated.

               (c)      Vacancy of Selected Director. Should a director selected
pursuant to paragraphs (a) and (b) hereof cease to be on the board prior to
being included on the Company’s slate of nominees at a shareholders meeting
because of death, resignation, disability or removal, the Consultant shall have
the right to participate in the selection of a replacement director following
the procedure set forth in paragraphs (a) and (b) above.

               (d)       Additional Term of Selected Director. After his or her
initial election to the board, a Qualifying Shareholder-identified director
nominee shall be nominated by the Board of Directors at the next annual election
at which directors are elected to serve for an additional one year term;
provided, however, that in the event any such director dies, resigns or is
disabled or removed, or if the Board of Directors determines reasonably and in
good faith that he or she should not be nominated, then the Consultant shall
have the right to participate in the selection of a replacement director
following the procedures set forth in paragraphs (a) and (b) above. Any such
Qualifying Shareholder-identified replacement director nominee who is elected to
the Board of Directors to replace a director who has died, resigned or is
disabled or removed shall serve for the remainder of the term of the replaced
director and shall, subject to the limitations of this clause, be re-nominated
at the next annual election if the replaced Qualifying Shareholder-identified
director nominee would have been so eligible pursuant to this clause for
nomination. For purposes of clarity, nothing in this clause shall extend the
time period during which the Company is required to maintain the policy
described in this Section 1.

               (e)      The policy described in this Section 1 shall be required
to remain in effect only until the second annual meeting of shareholders of the
Company after the policy is adopted (which may be prior to final approval of the
settlement).

     2.       Director Independence. Each Director standing for election shall
stand for a one-year term; provided, however, that the Company may adopt a
staggered board with the approval of a majority of the independent directors, in
addition to any other vote that may be required by applicable law, including
required approval by shareholders. At least a majority of the Board shall be
“independent directors,” as defined below. To be deemed “independent” in any
calendar year, in addition to any requirements for independence applicable to
Nasdaq National Market companies, a director could not be a partner in, or a
controlling shareholder or an executive officer of, any organization to which
Broadcom made, or from which Broadcom received, payment that exceeded 4% of the
recipient’s consolidated gross revenues or $150,000, whichever is more, for the
current or any of the past three fiscal years, but in no event more than
$40,000,000.

- 2 -



--------------------------------------------------------------------------------



 



     3.       Director Stock Ownership. Broadcom’s Corporate Governance
Guidelines will be revised to the extent necessary to provide that a meaningful
portion of director compensation should be in equity of the Company.

     4.       Meetings In Executive Session. The Board shall hold an executive
session at least twice each year at which employee directors are not present.

     5.       Formation of Nominating and Corporate Governance Committee. In
part as a response to the Derivative Litigation, the Board of Directors has
adopted a resolution broadening the mandate of the Nominating Committee to make
it the Nominating and Corporate Governance Committee. In addition to or
replacement of the provisions currently contained in its charter, the
Committee’s functions shall include:

               (a)       The Nominating and Corporate Governance Committee, in
consultation with the Chairman of the Board and the Chief Executive Officer,
shall be responsible for periodic review and interpretation of the Company’s
Corporate Governance Guidelines and the Nominating and Corporate Governance
Committee Charter, as well as consideration of other corporate governance issues
that may, from time to time, merit consideration by the entire Board;

               (b)       The Nominating and Corporate Governance Committee, in
consultation with the Chairman of the Board and the Chief Executive Officer,
shall consider and make recommendations to the Board concerning the appropriate
size and needs of the Board;

               (c)       The Nominating and Corporate Governance Committee, in
consultation with the Chairman of the Board and the Chief Executive Officer,
shall consider candidates to fill vacant Board positions. Candidates shall be
selected for, among other things, their character, judgment, business
experience, time commitment, and acumen. Final approval of a candidate shall be
determined by the full Board;

               (d)       The Nominating and Corporate Governance Committee shall
consider policies relating to the Board and directors, including committee
structure and size, equity ownership, and retirement and resignation; and

               (e)       The Nominating and Corporate Governance Committee shall
review annually the compensation of Directors.

     6.       Performance Criteria and Annual Review. The Board shall establish
performance criteria for itself and evaluate itself and individual members on an
annual basis. Board evaluation shall include an assessment of whether the Board
has the necessary diversity of skills, backgrounds, experiences, and other
qualifications, to meet the Company’s ongoing needs. Individual director
evaluations shall consider past attendance and participation at Board and
committee meetings and the director’s contributions to their respective
activities.

     7.       Adoption of Compensation Principles. In part as a response to the
Derivative Litigation, the Board of Directors has expanded the charter for the
Compensation Committee. In addition, the Compensation Committee Charter will be
revised to state that,

- 3 -



--------------------------------------------------------------------------------



 



in approving executive compensation, the recent compensation history of the
executive, including special or unusual compensation, will be taken into
consideration.

     8.       Committee Composition. The Nominating and Corporate Governance
Committee, the Compensation Committee and the Audit Committee of the Board of
Directors shall each be composed entirely of independent directors.

     9.       Expansion of Audit Committee Charter. In part as a response to the
Derivative Litigation, the Board of Directors has adopted a new charter for the
Audit Committee which provides expanded oversight responsibilities relating to
the preparation of Broadcom’s financial results and filings and oversight of
Broadcom’s independent auditors.

     10.      Executive Compensation. The Compensation Committee Charter will
provide that the Compensation Committee will review and approve corporate goals
and objectives relevant to the compensation of the Chief Executive Officer and
other executive officers, including annual performance objectives, and will
evaluate the Chief Executive Officer’s and other executive officers’ performance
against those corporate goals and objectives, and determine the compensation
level for each such person based on this evaluation. During its consideration of
the compensation of the Chief Executive Officer, the Compensation Committee
shall meet in executive session, without the Chief Executive Officer.

     11.       Committee Authorization for Retention of Counsel. The Board’s
Committees shall have standing authorization, on their own decision and, other
than in the case of the Audit Committee, subject to the concurrence of the Lead
Independent Director, to retain legal and/or other advisors of their choice,
which advisors shall report directly to the Committee.

     12.       Lead Independent Director. Broadcom’s Corporate Governance
Guidelines will provide that if the Chairman of the Board is not independent,
then one of the independent directors will be designated by a majority of the
independent directors to be the “Lead Independent Director.” The Lead
Independent Director will be responsible for periodically scheduling and
conducting separate meetings, and coordinating the activities, of the
independent directors, providing input into agendas for Board meetings and
performing various other duties as may be appropriate, including advising the
Chairman of the Board. The Lead Independent Director will also participate in
connection with the scheduling of Board meetings. In addition, the Lead
Independent Director shall:

               (a)      assess the quality, quantity, and timeliness of the flow
of information from the Company’s management that is necessary for the
independent directors to effectively and responsibly perform their duties, and
although the Company’s management is responsible for the preparation of
materials for the Board, the Lead Independent Director may specifically request
the inclusion of certain material;

               (b)       confirm that the Nominating and Corporate Governance
Committee oversees compliance with and implementation of the Company’s corporate
governance policies and confirm that the Chairman of the Nominating and
Corporate Governance

- 4 -



--------------------------------------------------------------------------------



 



Committee oversees the process to recommend revisions to Broadcom’s corporate
governance policies;

               (c)       coordinate and moderate executive sessions of the
Board’s independent directors, and act as principal liaison between the
independent directors and the Chairman of the Board and/or Chief Executive
Officer on sensitive issues;

               (d)       evaluate, along with members of the Compensation
Committee and the full Board, the Chief Executive Officer’s performance and meet
with the Chief Executive Officer to discuss the Board’s evaluation; and

               (e)       if the Lead Independent Director so desires, make
recommendations regarding the composition and chairpersons of Board committees.

     In addition, the Lead Independent Director and the independent directors as
a group may each retain and have access to independent legal, financial or other
advisors of their choice with respect to any issue relating to their activities
at the Company’s expense.

     13.       CFO Quarterly Financial Review. At each regularly scheduled Board
of Directors meeting coinciding with the release of quarterly or annual
financial information , the Company’s Chief Financial Officer or his designee
shall provide a report that includes year-to-date financial results and
quarterly financial results that include the Company’s financial condition and
prospects, including as appropriate under the circumstances, a discussion of the
principal reasons for material changes in expenses and liabilities, if any, and
material changes in revenue and earnings, if any, including any material
modifications or adjustments of reserve accounts or contingencies.

     14.       Internal Audit Function. Within two fiscal quarters following the
end of the fiscal quarter in which the Effective Date occurs, Broadcom will
implement an internal audit function. The person in charge of such internal
audit function will, in conjunction with personnel in the internal control
function, monitor Broadcom’s internal control environment to ensure that
appropriate financial reporting procedures are in place and that Broadcom is in
compliance with Section 404 of the Sarbanes-Oxley Act of 2002. The internal
auditor will report to the Audit Committee at least twice a year.

     15.       Option Share Holding. Any director or senior executive officer
(i.e., CEO, COO or equivalent (e.g., president), CFO and CTO) who acquires
Company shares via option exercise, of options granted after November 10, 2003,
must retain one-third (1/3) of the net shares acquired on exercise for at least
nine months or such earlier time as the individual ceases to be a director of or
an executive officer of the Company as a result of death, resignation,
termination or any other reason. Net shares excludes shares sold to cover the
aggregate exercise price, applicable transfer, income and withholding taxes and
commissions and fees.

     16.       Stock Options. Broadcom will submit an option repricing for
options granted prior to final approval of the settlement of the Derivative
Actions to its shareholders for approval if options held by directors would be
included in the repricing.

- 5 -



--------------------------------------------------------------------------------



 



     17.       Change in Control. Any executive compensation plan adopted by
Broadcom after the date of final approval of the settlement will not provide
that a vote in favor of a merger or sale constitutes a change in control.

     18.       Shareholder Rights Plan. The Board of Directors will adopt a
policy to require shareholder approval for the adoption of any shareholder
rights or “poison pill” provision. However, the Board shall not be precluded
from implementing such a plan without shareholder approval if a majority of the
individual members of the board in the exercise of their fiduciary
responsibilities deem it to be in the best interests of the Company and its
shareholders to adopt a rights plan without the delay in adoption that would
come from the time that might be required to seek shareholder approval. In the
event a shareholder rights plan or “poison pill” provision is implemented prior
to obtaining shareholder approval thereof, such plan shall be null and void and
of no effect if a majority of the votes cast do not vote in favor of such
shareholder rights plan at the earlier of (i) the next scheduled shareholder
meeting; or (ii) nine months from the date of implementation of the plan.

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT B





--------------------------------------------------------------------------------



 



 

1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 
 
 

FILED
SUPERIOR COURT OF CALIFORNIA
COUNTY OF ORANGE
CENTRAL JUSTICE CENTER

NOV 01 2004

ALAN SLATER, Clerk of the Court
/s/ J. Frausto
BY J. FRAUSTO

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF ORANGE

           
KIM DAVID, et al.
        Case No. 0l-CC-03930
 
         
               Plaintiffs,
        Assigned To: Judge Ronald L. Bauer
 
         
           v.
         
 
                   
[PROPOSED] ORDER GRANTING
WERNER F. WOLFEN, et al,
        APPROVAL OF STIPULATION OF
SETTLEMENT, AND ORDER OF
DISMISSAL
 
         
                Defendants,
         
 
         
           - and -
         
 
         
BROADCOM CORPORATION, a California
corporation,
         
 
         
                Nominal Defendant.
         
 
                     
 
         
 
         
This Document Relates To:
         
 
         
          ALL ACTIONS.
         
 
                     

EXHIBIT B



--------------------------------------------------------------------------------

[PROPOSED] ORDER


 



--------------------------------------------------------------------------------



 



 

1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 
 
 



     The determination of approval of the settlement came before this Court on
November

1,2004. Good cause appearing, IT IS HEREBY ORDERED as follows:

     1. The Approval of Stipulation of Settlement is hereby GRANTED. The
Stipulation

of Settlement, attached hereto as Exhibit 1, and the terms thereof are approved
by the Court as fair,

adequate, reasonable and in the best interests of Broadcom Corporation and its
shareholders. The

Settling Derivative Parties are hereby ordered to perform in accordance with the
terms set forth in

the Stipulation of Settlement.


     2. The releases granted pursuant to the Stipulation of Settlement,
Exhibit 1 hereto,

shall become effective on the Effective Date, as that term is defined in the
Stipulation of

Settlement, except for those on-going obligations created by the Stipulation to
carry out the terms

of the Stipulation.

     3. The Court finds that during the course of the Derivative Actions, the
parties and

their respective counsel, at all times, complied with the requirements of
California Code of Civil

Procedure §§ 128.5 and 128.7.

     4. Neither the Stipulation nor the settlement contained therein, nor any
act performed

or document executed pursuant to or in furtherance of the Stipulation or the
settlement: (i) is or

may be deemed to be or may be used as an admission of, or evidence of, the
validity of any

Released Claim, or of any wrongdoing or liability of the Settling Derivative
Defendants; or (ii) is

or may be deemed to be or may be used as an admission of, or evidence of, any
fault or omission

of any of the Settling Derivative Defendants in any civil, criminal or
administrative proceeding in

any court, administrative agency or other tribunal; or (iii) may be used in any
other proceeding in

the examination of a witnesses (including by way of impeachment) concerning the
transactions or

occurrences alleged in the Complaints filed in the Derivative Actions, or any
related transactions

or occurrences.

     5. The entire action is hereby DISMISSED WITH PREJUDICE as to the Settling

Derivative Parties and all causes of action. This Order of Dismissal shall
constitute a dismissal

and judgment pursuant to California Code of Civil Procedure § 58 Id. It is the
intent of this Court

this Order of Dismissal shall fully and finally resolve all of the claims
against the Settling

-2-

--------------------------------------------------------------------------------

[PROPOSED] ORDER



 



--------------------------------------------------------------------------------



 



 

1 
 
2 
 
3 
 
4 
 
5 
 
6 
 
7 
 
8 
 
9 
 
10
 
11
 
12
 
13
 
14
 
15
 
16
 
17
 
18
 
19
 
20
 
21
 
22
 
23
 
24
 
25
 
26
 
27
 
28
 
 
 
 



Derivative Defendants and that this Order may be used by any of them, or by, in
any

other action that may be brought against them in order to support a defense or
counterclaim based

on principles of res judicata, collateral estoppel, release, good faith
settlement, judgment bar or

reduction or any other theory of claim preclusion or issue preclusion or similar
defense or

counterclaim. The clerk shall note this Order of Dismissal as a judgment in the
register of actions,

pursuant to California Code of Civil Procedure § 581d.





          Dated: NOV 1, 2004        /s/ Judge Ronald L. Bauer

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      Judge Ronald L. Bauer



































-3-

--------------------------------------------------------------------------------

[PROPOSED] ORDER



 



--------------------------------------------------------------------------------



 



EXHIBIT C





--------------------------------------------------------------------------------



 



                   
1
                 
 
                 
2
                 
 
                 
3
                 
 
                 
4
                 
 
                 
5
                 
 
                 
6
                 
 
                 
7
                 
 
                  8     UNITED STATES DISTRICT COURT

 
                  9     CENTRAL DISTRICT OF CALIFORNIA

 
                  10     SOUTHERN DIVISION

 
                 
11
                 

    WILLIAM AIKEN Derivatively On Behalf of     )     Case No. SACV 01-407 GLT
(MLGx)
12
    BROADCOM CORPORATION,     )      

          )      
13
                                              Plaintiff,     )     [PROPOSED]
ORDER OF DISMISSAL

          )      
14
         vs.     )      

          )      
15
    HENRY T. NICHOLAS, III, et al.,     )      

          )      
16
                                        Defendants,     )      

          )      
17
         -and-     )      

          )      
18
    BROADCOM CORPORATION, a California     )      

    corporation,     )      
19
          )      

                                          Nominal Defendant.     )      
20
          )      

          )      
21
          )      

                 
 
                 
22
                 
 
                 
23
                 
 
                 
24
                 
 
                 
25
                 
 
                 
26
                 
 
                 
27
                 
 
                 
28
                 
 
                        EXHIBIT C






--------------------------------------------------------------------------------



 



            1          Pursuant to Rules 23.1 and 41 (a) of the Federal Rules of
Civil Procedure, and good cause
 
          2     appearing, IT IS HEREBY ORDERED as follows:
 
          3          1. The entire action is hereby DISMISSED as to the Settling
Derivative Parties, as
 
          4     that term is defined in the Stipulation of Settlement dated as
of October 25, 2004, and all causes of
 
          5     action. Any claims of the Settling Derivative Plaintiffs in
their individual capacities are
 
          6     DISMISSED WITH PREJUDICE.
 
          7          2. The Court finds that during the course of the Derivative
Actions, the parties and
 
          8     their respective counsel, at all times, complied with the
requirements of Rule 11 of the Federal
 
          9     Rules of Civil Procedure.
 
         
10
         
 
         
11
    Dated:                                           
                                                            

        Hon. Gary L. Taylor
 
         
12
         
 
         
13
         
 
         
14
         
 
         
15
         
 
         
16
         
 
         
17
         
 
         
18
         
 
         
19
         
 
         
20
         
 
         
21
         
 
         
22
         
 
         
23
         
 
         
24
         
 
         
25
         
 
         
26
         
 
         
27
         
 
         
28
         

 -2- 

